PER CURIAM
This case now comes before us on a third appeal. The parties have stipulated that the sole question involved in this appeal is whether the appellees, Robert E. Plank, Edward T. Glenn and Bruce Van Cauwenberg, may recover from the appellant, Samuel J. Summers, the reasonable value of hospital and medical services rendered to them without charge or imposition of liability at a United States Navy Hospital and that briefs filed on behalf of the parties in Case No. 60, October Term, 1953 and Case No. 45, October Term, 1954 wherein they dealt with this question shall be read and considered in this appeal in lieu of further briefs.
This question was fully argued and was decided on the first appeal, 203 Md. 552, 102 A. 2d 622, and we adhered to that view on the second appeal, 205 Md. 598, 109 A. 2d 914. For the reasons stated in the original opinion of this Court in this case, the judgments are affirmed, With costs.

Judgments affirmed, with costs.